Title: To George Washington from Alexander Hamilton, 16 September 1791
From: Hamilton, Alexander
To: Washington, George



Sir,
Philada 16th Septr 1791.

I have the honor to enclose the copy of a letter from Mr Brown of Kentucke, to Genl Irvine, giving an account of some interesting particulars in the Western Country. Part of the letter, I have understood, has been forwarded to you, but not the whole. Genl Irvine is of opinion that the waters will be still so far practicable as to permit the progress of the Troops under Genl Butler; by the expedient of dragging the Boats in the shallowest places. With perfect respect &a &a

A: Hamilton

